Title: To James Madison from Ferdinand H. Wright, 3 December 1806
From: Wright, Ferdinand H.
To: Madison, James



Sir,
Salem December 3, 1806.

This Letter which is written by one who is entirely a stranger to you, will doubtless occasion your surprise, and perhaps demand some better excuse than I shall be able to offer; but Sir without troubling you with any frivolous apologies I shall come at once to the point, trusting that the shortness of my Letter will at least go in mitigation of this abrupt intrusion.  The inclosed Letters which I have on the outside marked No. 1 & No. 2 will inform you Sir, if you should deign to read them, that I have for some years past been employed as a Clerk in the Offices of Joseph Lyman & Thomas Cobb Esqrs:  The writer of that which I have marked No. 3. is probably, in some degree known to you, and if you should feel any interest to become acquainted with the characters of the former, Mr. Granger the Post Master General will at least be able to inform you relative to that of J. Lyman’s with whom he has been, & I believe still is, on terms of considerable intimacy.  He has likewise, I believe, some little acquaintance with my Father, Daniel Wright, of Northampton.  I ought here perhaps to observe that the treatment and wages I have uniformly received from Mr. Lyman & Mr. Cobb have been such as not only to equal my most sanguine expectations, but such as in return to call for the most lively gratitude.  Thus situated I entreat you Sir to do me the justice to believe while I assure you that nothing short of ill health and a desire to travel would induce me to with draw from scenes which have been & still are so agreeable and which I can never leave without feeling the most poignant regret.
Under these circumstances, I am induced (in an unwourthy manner I acknowledge) to offer you my services; & should you Sir, be in want of a Clerk or an Assistant & be so obliging as to favour me with your terms, including the probable length of time I might calculate on employment I presume the recommendations which I should be able to offer you would be such as to give ample satisfaction, or for any aid or directions to enable me to obtain a Clerkship in some one of the Offices, at the City of Washington, I trust there would not be a moment of your future life when repentance would accompany the thought of your goodness.
Waiting your reply, with a return of the inclosed Letters (which may still perhaps be of some service to me) I am, Sir, with sentiments of very great respect, Your most Obedt. Humble Servt.

Ferdinand H. Wright

